Citation Nr: 0311705	
Decision Date: 06/06/03    Archive Date: 06/10/03	

DOCKET NO.  00-14 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for disabilities of the 
hips, right knee, and low back, to include as secondary to a 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
April 1955.

This matter arises from a July 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that denied the benefits sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

In April 2003, the Board undertook additional development 
with respect to the issue listed on the title page of this 
decision pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development action requested by the Board has 
been completed and has resulted in the acquisition of the 
report of an April 21, 2003, VA orthopedic examination.  The 
record reflects that the veteran was not afforded the 
opportunity to review the additional evidence pursuant to 
38 C.F.R. § 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2) (ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant 1 year to submit evidence.


In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as the 
result of the Board's development action.  Nor has he waived 
his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.



3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.

5.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal remains denied, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed by the RO.  The purpose of this REMAND is both to 
obtain clarifying information and to accord the appellant due 
process of law.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and arguments on matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




